Citation Nr: 1000439	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-36 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
April 1982 rating decision which reduced the schedular rating 
for the Veteran's service-connected psychiatric disability 
from 100 to 70 percent (including in that it did not then 
assign a total disability based on individual unemployability 
(TDIU) rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1968 to August 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  The Veteran's 
claims file was subsequently transferred to the jurisdiction 
of the Portland, Oregon, RO.


FINDINGS OF FACT

1.  An October 1980 rating decision increased the schedular 
rating for the Veteran's service-connected psychiatric 
disability (depressive neurosis with anxiety and paranoid 
features) to 100 percent, and terminated, effective the date 
of the increase, a TDIU rating which was previously assigned.

2.  In correspondence received in January 1982 the Veteran 
requested rescheduling of a VA examination (he had failed to 
report for ones scheduled in October 1981 and January 1982) 
to assess the status of his psychiatric disability; he 
indicated he was employed, but would be able to take time off 
from work to attend. 

3.  An unappealed April 1982 rating decision reduced (from 
100 to 70 percent) the schedular rating for the Veteran's 
service-connected psychiatric disability (recharacterized as 
post-traumatic stress neurosis) based on March 1982 VA 
examination findings (in addition to the failures to report 
for VA examinations noted above, he also failed to appear for 
a VA examination scheduled in May 1982), effective from 
August 1, 1982; the rating decision also determined that a 
TDIU rating was not justified (and that the Veteran's 
cannabis dependence was due to his own willful misconduct); 
the Veteran was notified of the April 1982 rating decision 
and his appellate rights via a letter dated in May 1982.

4.  It is not shown that the correct facts were not before 
VA, or that statutory or regulatory provisions extant at the 
time were misapplied, in the April 1982 rating decision; it 
is not shown that there was any error of fact or law in that 
decision but for which the outcome of the claim would have 
been manifestly different (i.e., the schedular rating would 
not have been reduced, or TDIU would have been granted).


CONCLUSION OF LAW

The April 1982 rating decision that reduced the schedular 
rating for the Veteran's service-connected psychiatric 
disability from 100 to 70 percent does not contain CUE in the 
reduction or in that it did not award a TDIU rating, and 
remains final based on the evidence then of record.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that VA has a general duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA does not apply to CUE 
cases.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Hence, 
no further discussion as to the VCAA is warranted.

Legal Criteria, Factual Background, and Analysis

An unappealed April 1982 rating decision reduced the 
schedular rating for the Veteran's service-connected 
psychiatric disability from 100 to 70 percent; determined 
that the evidence did not justify a TDIU rating; and 
determined that the Veteran's cannabis dependence was due to 
his own willful misconduct.  As it was not appealed, that 
decision became final.  38 U.S.C.A. § 7105.  The Veteran and 
his representative allege that there was CUE in the schedular 
rating reduction in that the reduction was not in compliance 
with governing regulations, and that it was also CUE that the 
Veteran was not awarded a TDIU rating.  
Under 38 C.F.R. § 3.105(a), previous determinations that are 
final will be accepted as correct in the absence of CUE.  The 
Court has propounded a three-pronged test to determine 
whether there was CUE in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was CUE 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)).  Simply to claim CUE on the 
basis that the previous adjudication improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE, nor can broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or any other general, non-specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is 
a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1982), the law 
that existed at the time of the prior adjudication in 
question, post-traumatic stress neurosis was rated under the 
General Rating Formula for Psychoneurotic Disorders which 
provided for a 100 percent evaluation where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as phantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  A 70 percent rating was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people were seriously impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was pronounced impairment in the ability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1982).  

After reviewing the record and laws and regulations as they 
existed at the time of the April 1982 rating decision, the 
Board finds that it was not CUE for the RO to conclude in the 
April 1982 rating decision that a reduction was warranted for 
the Veteran's service-connected post-traumatic stress 
neurosis.

Historically, it is noted that service connection for 
depressive neurosis and anxiety, competent, was granted by a 
January 1975 rating decision.  A January 1977 rating decision 
recharacterized the Veteran's psychiatric disability as 
depressive neurosis with anxiety and paranoid features, 
increased the schedular rating to 70 percent, and also 
assigned a TDIU rating, both effective September 20, 1976.  
An October 1980 rating decision assigned a 100 percent 
schedular rating for the Veteran's service-connected 
psychiatric disability effective from October 27, 1980, and 
also terminated the TDIU rating effective from that date.  

An October 1981 letter from a VA medical facility to the 
Veteran notes that he was scheduled to undergo a disability 
evaluation (for compensation purposes) on October 20, 1981, 
but failed to report.  A November 1981 letter from the 
Veteran's representative notes that the Veteran had been 
traveling during the prior two months, just recently found 
out that he had been scheduled for a VA examination, and 
requested that the examination be rescheduled.  A VA 
examination was rescheduled in January, 1982; the Veteran 
again failed to report.  

A January 25, 1982 letter from the Veteran notes that he was 
employed on a trial basis, and requests that the VA 
examination again be rescheduled.  (He indicated that he 
would be able to take time off from work to appear for 
examination.)

On March 1982 VA psychiatric examination, the Veteran stated 
that he would like to find a job where he can have some 
freedom because he really cannot be around people.  He felt 
very tense, nervous, and had a very short temper.  He said he 
smoked a lot of pot when he had the money, used speed twice 
and cocaine on a few occasions; and that he could not be 
without marijuana at the time of examination.  On mental 
status examination, it is noted that the Veteran arrived two 
hours late for his appointment (he reported that he did not 
awake on time, and could not be wakened by anyone because he 
became very excited if such occurred); he appeared to be well 
kept, clean, and in fairly good physical health.  He was well 
oriented to the three spheres, his affect appeared to be 
somewhat blunt and his mood depressed.  There was no major 
thought disorder or major affective disorder, and he denied 
suicidal ideation or homicidal tendencies.  He could recall 
Presidents back to Kennedy, serial sevens back to 93, and 
abstract simple verbs easily.  His judgment was poor, memory 
appeared to be good, and concentration was fair during the 
interview.  The examiner noted a lot of hostility, but the 
Veteran calmed down by the end of the interview.  The 
impression included chronic posttraumatic stress disorder, 
cannabis dependence, dependent personality, and depressive 
neurosis by history.  

As was noted above, the April 1982 rating decision determined 
that the schedular rating for the Veteran's service connected 
psychiatric disability (recharacterized as post-traumatic 
stress neurosis based on the March 1982 examination) should 
be reduced to 70 percent (effective prospectively from August 
1, 1982); the rating decision also determined that a TDIU 
rating was not warranted (the "evidence does not justify 
Code 18"), and that the Veteran's cannabis dependence was 
due to his own willful misconduct.  A letter from the RO to 
the Veteran, dated May 10, 1982, informed the Veteran of this 
decision, indicated that the 100 percent rating currently in 
effect would be reduced effective August 1, 1982, provided 
him 60 days to submit evidence indicating that the reduction 
was not warranted, and advised him of his appellate rights.  
The Veteran did not respond to the letter, or submit a notice 
of disagreement within one year.  Thus, the April 1982 rating 
decision became final.  38 U.S.C.A. § 7105.  (The RO also 
arranged for the Veteran to be re-examined by VA; he failed 
to report for such examination scheduled on May 19, 1982.)  
In a letter received in July 1982, the Veteran indicated that 
he had moved to Las Vegas, Nevada.   

It is noted that the April 1982 rating decision prospectively 
reduced the schedular rating for the Veteran's service-
connected psychiatric disability from 100 to 70 percent 
disabling, in accordance with 38 C.F.R. § 3.105.  That is, 
the RO delayed a reduction in compensation benefits pending 
the expiration of a 60-day period during which the Veteran 
could present further evidence and argument to rebut the RO's 
finding.  In processing the Veteran's prospective rating 
reduction, the RO sent the Veteran VA Form 21-6763 (Reduced 
Disability Compensation) which includes an explanation that 
the Veteran had 60 days from the date of that letter to 
submit additional evidence to show why the reduction should 
not be made.  The Board notes that 38 C.F.R. § 3.343 (as in 
effect in April 1982) also provided that a schedular total 
rating should not be reduced without examination showing 
material improvement in mental condition.  The Veteran had 
been examined in March 1982, and the RO found that such 
examination showed material improvement.  That was a judgment 
finding which the Board finds no reason to question.  
(Notably, disagreement as to how facts are weighed is not 
CUE.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).)  Furthermore, 38 C.F.R. § 3.344 provided that a 
total rating for a disability such as psychosis or neurosis 
should not be reduced on any one examination except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  The RO found that the circumstances 
surrounding the Veteran's disability picture (and the 
development for adjudication process) constituted such an 
"excepted instance".  Notably, the fact that only one 
examination took place was due not to failure by the RO to 
schedule the Veteran for an examination, but due to his 
failure to appear.  Significantly, his after-the-fact 
explanations for his failures to present for examinations 
reflect sustained improvement, i.e., he decided to seek (and 
secured) employment, he relocated.  Such activities on their 
face would appear inconsistent with total psychiatric 
impairment.  Notably, the record also shows that at the time 
of the reduction a substantial portion of his psychiatric 
impairment was due to substance abuse/cannabis dependence 
(which the RO determined was due to willful misconduct and 
could not be considered in rating service-connected 
psychiatric disability).  The Veteran did not submit any 
additional evidence in response to the notice of the 
reduction, did not initiate an appeal of the rating decision 
to the Board, and has not alleged any further procedural 
error in the reduction (other than the claimed, but 
unspecified, violations of 38 C.F.R. §§ 3.343 and 3.344 
(1982)).  

Even applying 38 C.F.R. § 3.344(a) (1982) (for stabilization 
of disability evaluations), the evidence before the RO in 
1982 did not necessitate the finding that the Veteran's 
service-connected post-traumatic stress neurosis should not 
have been reduced.  Again, a 70 percent rating is warranted 
for post-traumatic stress neurosis when the ability to 
establish and maintain effective or favorable relationships 
with people were seriously impaired and a 100 percent rating 
is warranted where the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community.  See 38 C.F.R. § 4.132, 
Code 9411 (1982).  In this case, in January 1982, the Veteran 
notified VA that he had been offered employment as a sales 
consultant.  In addition, although the March 1982 VA 
psychiatric examination report reflects that the Veteran's 
judgment was poor, he had a lot of hostility at the start of 
the examination, and his affect appeared to be somewhat blunt 
and mood depressed; he appeared well kept, clean, in fairly 
good physical health, he was oriented to three spheres, there 
was no major thought or affective disorder, his memory 
appeared to be good and his concentration was fair.  There 
were no other pertinent VA examination reports available for 
consideration because the Veteran failed to report for two 
prior examinations which had been scheduled.  The Board finds 
that the RO's conclusion that a reduction in the schedular 
rating to 70 percent was not inconsistent with the factual 
evidence or with governing regulation.   Thus, the rating 
decision to reduce the schedular rating for the Veteran's 
psychiatric disability to 70 percent did not involve CUE, and 
that determination remains final and binding.  38 U.S.C.A. 
§ 7105.

The Veteran also alleges that there was CUE in the April 1982 
rating decision because, although he had been awarded a TDIU 
rating by a January 1977 rating decision, the RO failed to 
reinstate TDIU in the April 1982 rating decision.  His 
representative argues in essence on his behalf that no 
consideration was given to the provisions of 38 C.F.R. 
§§ 3.341, 4.16, and 4.18, constituting CUE.  In essence, it 
is argued that the evidence at the time of the April 1982 
rating decision showed that he was unemployable due to 
service-connected disability and that if the RO had 
considered the matter appropriately, a TDIU rating would have 
been assigned.

To the extent that the CUE argument may be interpreted as 
alleging that the April 1982 rating decision gave no 
consideration to a TDIU rating, such argument is patently 
inconsistent with the record.  The rating decision clearly 
reflects, by the notation "Evidence does not justify Code 
18," that the RO did indeed consider whether a TDIU rating 
was appropriate.  Hence, what remains for consideration is 
whether that determination involved CUE.  

One means of establishing CUE is to demonstrate that the 
correct facts, as they were known at the time, were not 
before the adjudicator at the time of the final decision 
being challenged.  See Russell, 3 Vet. App. at 313-14.  
However, upon review of the evidence of record in 1982 the 
Board finds no facts that were misstated or omitted by the 
RO.  The Veteran has not alleged any specific error of fact; 
notably just a couple of months prior to the April 1982 
rating decision he had reported he was employed (as 
justification for not appearing for a VA examination).  Given 
this report, it cannot be found now that in April 1982 the 
Veteran was undebatably shown to be unemployable due to 
service connected disability.  While the RO did not specify 
in the April 1982 rating decision the factual basis for their 
finding that a TDIU rating was not warranted under the 
evidence, 38 U.S.C. § 5104(b) (requiring ROs to specify the 
evidence considered and the reasons for the disposition ) was 
added to the law effective February 1, 1990, and rating 
decisions prior to that date routinely lacked such 
specificity.  Consequently, it is improper to speculate as to 
what was/was not considered in April 1982, and unless clearly 
shown otherwise, the RO's consideration should be found to 
have encompassed all evidence of record at the time.  See 
Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  
In light of the foregoing, the Board finds that a clear error 
of fact is not shown, and a finding of CUE on such basis is 
not warranted.

Another means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  Moreover, such 
misapplication must result in an error that is undebatable, 
such that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
In essence, then, in order for the Veteran to prevail in his 
claim of CUE, he must demonstrate that application of 
governing law to the evidence of record could have resulted 
in only one possible conclusion, namely, that based on 
governing law at the time, the RO must have assigned a TDIU 
rating.  Failure to discuss regulations or certain items of 
evidence does not constitute CUE as there is nothing to 
suggest that, had there been a written discussion of such 
regulations, a different result would have ensued.  See 
Crippen, 9 Vet. App. at 421 (1996) 

The Board notes that to prevail in a claim of CUE, it is not 
enough to show that the evidence suggests that another 
outcome was possible.  Rather, it must be shown that proper 
application of governing law to the factual evidence mandated 
only one possible outcome, here the assignment of a TDIU 
rating.  As discussed above, neither the evidence, nor 
governing law in April 1982 was such that it was beyond the 
judgment of the RO to find that a TDIU rating was not 
justified by the evidence.    

Accordingly, the Board concludes that the April 1982 rating 
decision does not include the kind of error of fact or law 
which would compel a conclusion that the result would have 
been manifestly different but for the alleged error, and 
there is no basis upon which to find CUE in this decision.  
The evidence of record in 1982 did not compel a finding of a 
100 percent rating for the Veteran's service connected 
psychiatric disability, or that a TDIU rating was warranted.  
To the extent that the Veteran's claim encompasses a request 
for a reweighing of the evidence, such is impermissible in a 
CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel 
v. Brown, 6 Vet. App. 242 (1994).  Accordingly, the Board 
finds the April 1982 rating decision was not clearly and 
unmistakably erroneous.  






ORDER

The appeal to establish CUE in an April 1982 rating decision, 
which reduced (from 100 to 70 percent) the rating for the 
Veteran's service-connected psychiatric (and in that it did 
not assign a TDIU rating) is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


